*111Report op Committee ON Privileges AND EleotioNS m the Case op David G. Seger against Hehry G. Wheaton-.
IN ASSEMBLY, Jcmuary 9th, 1835.
Report of the committee on privileges and elections, on the petition of David G. Seger.
Mr. Wilcoxson, from the committee on privileges and elections, to whom was referred the petition of David G. Seger, praying that he may be permitted to take his seat as a member in this House, reported:
That your committee, before proceeding to the investigation of the claims of Mr. Seger to a seat as a member in this House, caused a written notice to be served on Henry G. Wheaton, whose seat is sought to be vacated, apprizing him of the time and place the committee would meet to determine the claim of Mr. Seger to a seat, to which Mr. Wheaton replied, in writing, in substance as follows:
That he, Mr. Wheaton, was satisfied that Mr. Seger is entitled to a seat, in preference to himself, as having received the greatest number of votes; that he would be the last person to seek to hold that or any other office without being called to it by the free suffrage of his fellow-citizens, and had'hothing to say against Mr. Seger taking his seat.
That the testimony of James Gourlay, one of the inspectors of election in the second ward of the city of Albany, at the last general election held in said ward, on the third, fourth and fifth days of November last past, and the testimony of Josiah W. Cary, clerk of said board, both of whom were sworn before your committee, established the following facts:
That David Seger was a candidate for the office of member of Assembly, at the election aforesaid, and that he received for that office during that election in the secón' vard of the city of Albany four hundred and thirty-six votes. That the inspectors in said ward, in making out their certificates of the candidates voted for and the number of votes given to each, inserted therein, by mistake, the name of Daniel G. Seger for David G. Seger, and forward their certificate (thus erroneous) to the county canvassers, and also filed a duplicate thereof in the proper office, and that there was no such person as Daniel G. Seger voted for in said ward during said election.
That upon examining the certificate of the inspectors aforesaid, exhibited to your committee by the clerk of the county of Albany, and proven by the oath of James Gourlay to be the certificate of said *112inspectors, it appears that Daniel G. Seger received, in said second Aard, four hundred and thirty-six votes for the office of member of Assembly and David G. Seger none.
That upon examining the official canvass of the county canvassers, of the votes taken at the election aforesaid, in the several towns and wards in the city and county of Albany, produced and proven to your committee by the oath of„Conrad A. Ten Eyck, clerk of the county of Albany aforesaid, it appears that the whole number of votes given for Henry G. Wheaton, in the several wards and towns aforesaid, for the office of member of Assembly, is four thousand eight hundred and eighty-two ; for David G. Seger, for the same office, four thou-thousand four hundred and eighty-five; and for Daniel G. Seger, for the same office, in the second ward of the city of Albany, four hundred and thirty-six; and in the same ward for David G. Seger, none.’
Tour committee are satisfied that the votes returned by the inspectors of the second ward as being given for Daniel G. Seger, were, so returned by mistake ; that no such votes were given in said ward, but that they were given for the petitioner, David G. Seger, and that the same ought -to have b.een canvassed by the inspectors aforesaid, and by the county canvassers aforesaid, as so many votes given to David G. S¿ger; and that, if so canvassed, he would have had a majority over Mr. Wheaton of thirty-nine.
Tour committee therefore offer the following resolution :
Resolved, That David G. Seger be permitted to take his seat as a member of the House of Assembly, duty elected for .the county of Albany, in the room of Henry G. WheatoM, the member returned ; and that the seat of the said Henry G. Wheaton be vacated.
Assembly Document, 1835, vol. 1, No. 11.
Mr. Speaker put the question whether the House would agree to the said resolution, and it was determined in the affirmative.
Thereupon Mr. Seger appeared in the Assembly chamber, and the Speaker duty.administered to him the oath of office prescribed by the Constitution.
OrderedThat Mr. Seger do take his seat.
Assembly Journal, 1835, page 42.